Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 21, 2014                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  148698                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  In re STRYKER HIP IMPLANT                                         SC: 148698                            David F. Viviano,
  LITIGATION                                                                                                          Justices


  _________________________________________/

          On order of the Court, the complaint for superintending control is considered, and
  relief is DENIED, because the Court is not persuaded that it should grant the requested
  relief.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 21, 2014
           t0514
                                                                               Clerk